11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Reginald Levon Cook,                           * From the 266th District
                                                 Court of Erath County,
                                                 Trial Court No. CR13660.

Vs. No. 11-12-00370-CR                         * March 20, 2015

The State of Texas,                            * Opinion by Bailey, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that
there is no error in the judgment below. Therefore, in accordance with this
court’s opinion, the judgment of the trial court is in all things affirmed.